UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2264


GARY RICHARD WAUGH,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee,

          and


FEDERAL BUREAU OF PRISONS,

                                                           Defendant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-02-332)


Submitted: February 19, 2004               Decided:   February 24, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Richard Waugh, Appellant Pro Se. Sandra Henson Kinney, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gary   R.   Waugh   appeals    the   district   court’s   order

dismissing his complaint made under the Federal Torts Claim Act.

See 28 U.S.C. §§ 2671-2680.    The district court referred this case

to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).

The magistrate judge recommended that relief be denied and advised

Waugh that failure to file timely objections to this recommendation

could waive appellate review of a district court order based upon

the recommendation.   Despite this warning, Waugh failed to object

to the magistrate judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.           See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also,

Thomas v. Arn, 474 U.S. 140 (1985).        Waugh has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -